Citation Nr: 0015398	
Decision Date: 06/12/00    Archive Date: 06/22/00

DOCKET NO.  96-00 512	)	DATE
	)
	)

Received from the Department of Veterans Affairs (VA)
Regional Office (RO) in San Diego, California


THE ISSUE

Whether the veteran has submitted a well-grounded claim for 
disability compensation under the provisions of 38 U.S.C.A. § 
1151 (West 1991 & Supp. 1999).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. J. McCafferty, Counsel


INTRODUCTION

The veteran had active service from December 1970 to June 
1971.  

In a December 1983 decision, the Board denied the veteran's 
claim for benefits under 38 U.S.C. 351, now § 1151, based on 
the same 1977 surgical procedure currently at issue.  The 
1983 denial was based on a finding that the surgical 
procedure was competently and professionally performed and 
was devoid of fault or accident.  The Board concluded that 
since fault or accident was not shown the veteran did not 
meet the criteria for the award of benefits under the 
provisions of 38 U.S.C. 351 and 38 C.F.R § 3.358(c)(3).  

In Brown v. Gardner, 115 S.Ct. 552 (1994), the United States 
Supreme Court held that VA's interpretation of 38 U.S.C.A. § 
1151 as encompassing only additional disability resulting 
from VA negligence or from accidents during treatment was 
unduly narrow.  The Supreme Court found that the statutory 
language of 38 U.S.C.A. § 1151 simply required a causal 
connection between VA hospitalization and additional 
disability, and that there need be no identification of 
"fault" on the part of VA.  The Supreme Court further found 
that the then implementing regulation, 38 C.F.R. § 
3.358(c)(3) (1991), was not consistent with the plain 
language of 38 U.S.C.A. § 1151 with respect to the 
regulation's inclusion of a fault or accident requirement.  

In sum, the Supreme Court found that the statutory language 
of 38 U.S.C.A. § 1151 simply requires a causal connection 
between VA medical treatment and additional disability, but 
that not every additional disability is compensable.  

In March 1995, amended VA regulations were published to 
conform to the Supreme Court's decision.  Section (c)(3) of 
38 C.F.R. § 3.358 was amended to remove the "fault" 
requirement that had been struck down by the Supreme Court.  

Effective October 1, 1997, 38 U.S.C.A. § 1151 was amended by 
Congress.  See 
§ 422(a) of PL 104-204.  The purpose of the amendment was, in 
effect, to overrule the Supreme Court's decision in the 
Gardner case, which held that no showing of negligence is 
necessary for recovery under § 1151.  However, in an opinion 
from the VA General Counsel, it was held that all claims for 
benefits under 38 U.S.C.A. § 1151 filed before October 1, 
1997, such as the claim at issue here, must be adjudicated 
under the provisions of 38 U.S.C.A. § 1151 as they existed 
prior to October 1997.  VAOPGCPREC 40-97 (December 31, 1997).  

As the veteran's current claim for benefits under 38 U.S.C.A. 
§ 1151 was filed before October 1997, his claim was 
adjudicated by the Oakland, California Regional Office under 
the provisions of 38 U.S.C.A. § 1151 as they existed prior to 
October 1, 1997.  

Finally, the Board notes that the veteran has neither raised 
nor perfected an appeal with respect to the issues of 
entitlement to service connection for his right knee and back 
disorders.  The veteran's sole argument advanced with respect 
to his right knee and back disorders is that they have arisen 
as a result of a left knee disability for which he currently 
seeks compensation under § 1151.  Thus, these § 1151 issues 
are the only issues properly before the Board at this time.  


REMAND

The veteran seeks compensation under § 1151 for additional 
disability of the left knee as a result of his VA treatment 
in 1977.  He also seeks compensation for disabilities of the 
right knee and back claiming that they are due to or the 
result of the additional disability he sustained to his left 
knee.  

The record shows that the RO reconsidered the veteran's 
§ 1151 claim for his left knee on the basis of the change in 
the fault or accident criteria discussed above.  In a July 
1995 rating action, the RO denied the veteran's claim for 
compensation for the left knee on the basis that additional 
disability resulting from VA treatment was not shown.  (In 
the absence of additional disability, such claim is not well 
grounded.  See Rabideau v. Derwinski, 2 Vet. App. 141 
(1992)).  The RO further found that in the absence of such 
additional left knee disability, the veteran's claims with 
respect to his right knee and back that were based on the 
existence of such disability were not well grounded.  

Although where claims are not well grounded the VA does not 
have a statutory duty to assist the claimant in developing 
facts pertinent to the claim, the VA may be obligated under 
38 U.S.C.A. § 5103(a) to advise a claimant of evidence needed 
to complete the application.  This obligation depends upon 
the particular facts of the case and the extent to which the 
VA has advised the claimant of the evidence necessary to be 
submitted with a VA benefits claims.  Robinette v. Brown, 8 
Vet. App. 69 (1995).  

On review of the record in this case, the Board notes that 
the veteran has consistently attributed his additional left 
knee disability to the two screws that were placed in his 
left knee during his 1977 VA surgery and never removed.  He 
has indicated that he had been told that the screws should 
have been removed by his treating physicians over the years.  
In January 1991 correspondence, the veteran stated that he 
had been advised by a Dr. Town (sic) that the screws in his 
knee should have been removed after a year and served no 
useful purpose.  An October 1980 medical report shows the 
treating physician at that time to be Dr. Louis C. Towne of 
the Alvarado Medical Center in San Diego.  A VA examination 
in July 1991 identifies Dr. Towne as a physician who 
performed surgery on the veteran's right knee.  

When VA receives an application for benefits that is not 
complete and VA is on notice that relevant evidence may exist 
or could be obtained, VA is obligated under 38 U.S.C.A. § 
5103(a) to assist the claimant in understanding how to file 
for benefits and what evidence is required; that obligation 
includes telling a claimant to submit a statement from a 
physician who has reportedly voiced an opinion that may be 
sufficient to well ground the claim.  Lindsay v. Brown, 9 
Vet. App. 225 (1996); Robinette v. Brown, 8 Vet. App. 69 
(1995).  In Anglin v. West, 11 Vet. App. 361 (1998), the 
appellant testified at a hearing that he was told by doctors 
that his back condition was related to trauma in service.  
The Court held that once aware of this statement, VA had a 
duty under 38 U.S.C.A. § 5103(a) to advise the appellant that 
such physicians' statements were needed to "complete his 
application."  Because this duty was not met, the Court 
concluded that a remand was necessary to allow the VA to 
fulfill this section 5103(a) duty.  See also Franzen v. 
Brown, 9 Vet. App. 235, 238 (1996).  

In this instance, the veteran has asserted that a named 
physician and other physicians have made statements, which, 
if of record, might very well constitute evidence of a well-
grounded claim.  Accordingly, this case is REMANDED to the RO 
for the following actions:

1.  The RO should inform the veteran that 
a statement from Dr. Towne or other 
medical professionals as to the 
likelihood that the screws in his left 
knee have resulted in additional left 
knee disability is needed to complete his 
application.  The RO should notify the 
veteran that he should submit copies of 
any medical treatment records referred to 
in such statements, if he feels that 
these records may contain evidence that 
would tend to support his claim.  He 
should also be advised that VA will 
assist him in obtaining any records he 
feels may be pertinent to his claims.  

2.  If competent evidence is received 
which tends to link any left knee 
disability to the 1977 VA treatment, the 
RO should arrange for the records in this 
case to be reviewed by an appropriate 
specialist for an opinion as to the 
degree of probability that VA treatment 
in 1977 resulted in additional disability 
of the veteran's left knee.  If said 
opinion is favorable to the veteran, then 
the specialist should further opine as to 
the degree of probability that the 
veteran's right knee and back 
disabilities are related to such left 
knee disability as claimed by the 
veteran.  

3.  Following completion of the above 
actions, the case should be reviewed by 
the RO.  If the benefits sought remain 
denied, the veteran and his 
representative should be provided with an 
appropriate supplemental statement of the 
case and given the opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	A. BRYANT 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


